DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of the species of the combination of SNP in the RAB11FIP5 gene located at chr2:73302656 (hg19) and the SNP in the ABP1 gene located at chr7:150554592 (hg19)  in the reply filed on 10 October 2022 is acknowledged.
Claim Status
3. 	Claims 1-17 are pending.
	Claims 9, 10, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claims 9, 10, 16 and 17 require an additional SNP beyond the elected combination of two SNPs.
Claims 1-8 and 11-15 read on the elected invention and have been examined herein to the extent that the claims read on the elected SNPs of the combination of the SNP in the RAB11FIP5 gene located at chr2:73302656, with respect to hg19 and the SNP in the ABP1 gene located at chr7:150554592, with respect to hg19. The claims encompass the non-elected subject matter of the additionally recited SNPs and combinations thereof.  Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Objections
4. Claim 6 is objected to because of the following informalities:  
Claim 6 recites “sample is from the human subject is a buccal sample” whereas the claim should recite “sample from the human subject is a buccal sample.”  
 Appropriate correction is required.
Objection to the Drawings / Specification
5. The drawings are objected to under 37 CFR 1.83(a).  A set of drawings filed on 16 April 2021 includes figures presented in color. 

MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Herein, a petition for color drawings or color photographs has not been filed and the conditions for color drawings have not been met. Note that color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See MPEP 608.02(VIII).
If the drawings are intended to be in color, a petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Alternatively, corrected drawing sheets in black and white in compliance with 37 CFR 1.121(d) are required. 
The specification is also objected to for recitations describing the drawings in terms of color, in the absence of a granted petition for colored drawings. See, for example, the description of Figure 3 at para [0016] - e.g., “red box”; Figures 5 and 6 “blue box”; and Figure 9 “blue line.”
Unless Applicant submits a petition that is granted, Applicant is required to amend the specification to remove any language that describes the drawings in terms of colors.
Appropriate correction is required.	
Specification
6. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code – e.g., para [0168] – i.e., references 31 and 54. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the SNP in the RAB11FIP5 gene located at chr2: 73302656, with respect to hg19 and the SNP in the ABP1 gene located at chr7:150554592 and ASD or a subtype of ASD. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2)III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims recite the step of "comparing." Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. Accordingly, the “comparing” step has been given its broadest reasonable interpretation as including a step that may be accomplished mentally by reading a report or information in a database. Such “comparing” thereby encompasses only an abstract idea / process.
The claims also recite a step of “diagnosing."  Neither the specification nor the claims set forth a limiting definition for “diagnosing” and the claims do not set forth how “diagnosing” is accomplished. As broadly recited, “diagnosing” may be accomplished mentally and thus is an abstract step / process. “Diagnosing” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Claims 7 and 15 recite “identifying” the human subject for ASD therapy based on the results of the statistical algorithm. As broadly recited, the identifying step may be accomplished by critical thinking processes or verbally, and thereby is an abstract idea.
The claims further recite that the comparing comprising applying a statistical algorithm which comprises determining a correlation between the SNP classifier biomarker obtained from the sample and the SNP classifier biomarker data obtained from the training step. This step is also considered to be an abstract idea. The use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Herein, the use of a generic computer to apply a generic algorithm to compare expression levels and classify the subtype of lung squamous cell carcinoma samples does not constitutes something more than an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of detecting the presence of the SNP classifier biomarkers is  part of the data gathering process necessary to observe the judicial exception. This step does not practically apply the judicial exception.
 For example, the claims do not practically apply the recited law of nature by requiring that the method is one that diagnosis ASD and then administers a particular drug to the subject diagnosed with ASD to treat ASD. 
While claims 7 and 15 recite identifying the human subject for ASD therapy based on the results of the statistical algorithm, as discussed above, the identifying step is the judicial exception of an abstract idea and thereby cannot be relied upon as providing a practical application of the judicial exceptions. Moreover, the therapy is recited at a high degree of generality, covering any type of non-specific treatments and there is no information regarding what constitutes “based on” and thereby both subjects diagnosed as having and not having ASD could be identified for “ASD therapy.”
With respect to the identifying step, Applicant’s attention is directed to MPEP 2106.04(d)(2): 
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.
 
With respect to the fact that the claims encompass generic treatments administered “based on the results of the statistical algorithm,” Applicant’s attention is directed to MPEP 2106.04(d)(2): 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application. 

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims recite the additional non-patent-ineligible step of detecting a SNP by performing a hybridization assay comprising a PCR assay with primers. However, methods of performing PCR and hybridization assays, including microarray, sequencing and high-throughput sequencing assays, were well-known, routine and conventional in the prior art. This fact is evidenced by the teachings in the specification – see, e.g., para [0039], [0044], [0048-0049] and [0057-0061]).
See also that MPEP 2106.05(d) II states:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite that the primer is specific to the SNP, the claims do not require a particular, non-conventional primer consisting of or comprising a specific nucleotide sequence. Since it was routine and conventional in the prior art to perform PCR using primers that hybridize to and amplify a target sequence, the limitations regarding the primer being specific to the SNP does not add something ‘significantly more’ to the recited judicial exceptions.  
Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target DNA regions to which an oligonucleotide or polynucleotide hybridizes - was routine and conventional at the time the invention was made and does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Improper Markush Grouping Rejection
5. Claims 1-8 and 11-15 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the SNP classifier biomarkers listed in Tables 1, 2, 3, 6 and 7 and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA). 
Herein, the recited alternative species do not share a single structural similarity, as each polymorphism has a different chemical structure in that it consists of a different nucleotide alteration that occurs at a different location in the genome and each polymorphism is flanked by a unique nucleotide sequence. Thus, the polymorphisms do not share a single structural similarity. The only structural similarity present is that all of the polymorphisms involve nucleotides. The fact that the polymorphisms comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with autism spectrum disorder. For example, the SNP of a G or A in the RAB11FIP5 gene at chr2:73302656 has a distinct chemical structure as compared to, for example, the SNP of a C or G in the AUP1 gene at chr2:74756328 since the variant position can only be understood within the context of the surrounding nucleotides, which are structurally dissimilar. Accordingly, while the different SNPs are asserted to have the property of being indicative of autism spectrum disorder they do not share a single structural similarity essential to this activity.
Further, the recited SNPs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that all SNPs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited SNPs possess the common property of being diagnostic of autism spectrum disorder. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A. Claims 1-8 and 11-15 are indefinite over the recitation of the SNP classifier biomarkers of Tables 1, 2, 3, 6 or 7. As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables 1 and 2 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.
B. Further, it is unclear as to what information in the tables is intended to be relied upon to define the SNPs. For example, it is unclear if the SNP to be detected is either the reference allele or the variable allele; or if the SNP is defined with respect to Table 3, if the description of the SNP also requires the particular forward and/or reverse primers set forth in Table 3; and/or if the SNP is defined with respect to Table 6 or 7, if the SNP is limited to one that results in the variant allele of P652L (or P652H) in the RAB11FIP5 gene and the variant allele of R345P in the ABP1 gene. Thus, the metes and bounds of the claimed subject matter is not clear. 
C. Additionally, to the extent that the claims rely on the chromosome position to define the SNP classifier biomarker it is unclear as to what constitutes nucleotide position chr2:73302656 in the RAB11FIP5 gene or the nucleotide at position chr7:150554592 in the ABP1 gene without any context of a reference genome. The nucleotide numbering of chromosomes varies with each reference genome.  For instance, as shown below, chromosome 7 position 150554592 in GRCh37 /hg19 is position 150857504 in GrCh28 / hg20. 

    PNG
    media_image1.png
    147
    461
    media_image1.png
    Greyscale

This rejection may be obviated by amendment of the claims to specifically refer to the SNP in the ABP1 gene at position chr7:1505492 with respect to the hg19 reference genome and the SNP in the RAB11FIP5 gene at position chr2:73302656 with respect to the hg19 reference genome.
B. Claims 1-8 and 11-15 are indefinite over the recitation of detecting the presence and/or absence of the SNP classifier biomarker.  This language implies that the method is one that detects the presence or absence (i.e., deletion) of any nucleotide or either a G or C nucleotide at chromosome 7 position 15055492.  However, it appears that the claims should recite that the method is one that detects the presence of a G allele or the presence of a C allele at chr7:15055492 (hg19) and the presence of a G allele or an A or T allele at chr2:73302656 in the RAB11FIP5 gene.
C. Claims 1-8 and 11-15 are indefinite over the recitation of ASD because this acronym is not defined in the claims and no limiting definition is provided in the specification for this acronym. There are many different terms / phrases which may be encompassed by ASD. This rejection may be obviated by amendment of claims 1 and 2 at line 2 to recite “autism spectrum disorder (ASD).” 
D. Claims 1, 3-7, and 9-11 are indefinite over the recitation of ASD-positive and ASD negative. The specification does not clearly define these phrases and there does not appear to be an art recognized definition for these phrases. It is unclear as to what is meant by an ASD positive or negative subject or an ASD positive or negative sample. For instance, it is not clear as to whether an ASD positive sample is a sample from a subject that has ASD and/or a sample from a subject who is at risk of developing ASD and/or a sample from a subject who has a family member who has ASD. Similarly, claims 2, 8 and 19 are indefinite over the recitation of “ASD subtype-positive sample.”
Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing a human subject as having ASD wherein the methods comprise: obtaining a nucleic acid sample from a human subject; performing a polymerase chain reaction (PCR) on the nucleic acid sample to obtain amplification products; sequencing the amplification products; detecting the presence a C nucleotide in the ABP1 gene at chr7:150554592 and the presence of an A or T nucleotide in the RAB11FIP5 gene at chr2:73302656, wherein chromosome 7 nucleotide position 150554592 and chromosome 2 nucleotide position 73302656 are with respect to hg19; and diagnosing the human subject as having ASD based on the presence of the C nucleotide at chr7:150554592 and the presence of an A or T nucleotide at chr2:73302656, 
does not reasonably provide enablement for methods that diagnose a human subject as positive or negative for ASD by detecting the presence or absence of a SNP in the ABP1 gene at chr7:150554592 and a SNP in the RAB11FIP5 gene at chr2:73302656, methods which classify a human subject as having a particular ASD subtype, or methods that detect the presence or absence of a SNP in the ABP1 gene at chr7:150554592 and the presence or absence of a SNP in the RAB11FIP5 gene at chr2:73302656. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The specification teaches the results of genotyping human subjects having ASD. It is reported that:
[0151] A variant in the ABP1 gene, also the result of a G/C transversion and resulting in an R345P missense substitution, was observed in two affected individuals in a single branch of the family. This variant was maternally inherited and not seen elsewhere in the pedigree. However, this variant was observed in 1/1541 cases and 0/5785 controls in the population study (Table 6) and was not observed in the ESP6500, 1000 Genomes, or dbSNP137 databases (Table 12), indicating that it may be a very rare ASD risk variant.
[0167] Three variants, in the RAB11FIP5, ABP1, and JMJD7-PLA2G4B genes, each were observed in a single case and not in any controls. These variants also were not seen in public sequence databases, suggesting that they may be rare causal ASD variants. Twenty-eight additional rare variants were observed only in high-risk ASD families. Collectively these 39 variants identify 36 genes as ASD risk genes. Segregation of sequence variants and of copy number variants previously detected in these families reveals a complex pattern, with only a RAB11FIP5 variant segregating to all affected individuals in one two-generation pedigree. Some affected individuals were found to have multiple potential risk alleles, including sequence variants and CNVs, suggesting that the high incidence of autism in these families could be best explained by variants at multiple loci.

Tables 3, 6 and 7 of the specification show that the variant allele in the ABP1 gene at chr7:150554592, with respect to hg19, is the “C” allele and the variant allele in the RAB11FIP5 gene at chr2: 73302656, with respect to hg19, is the “A” allele or “T” (see also Table 7). 
A. The claims broadly recite diagnosing a subject as being ASD positive or ASD negative by detecting the presence or absence of a SNP in Table 1, 2, 3, 6 or 7, wherein the elected SNPs are limited to the combination of the SNP in the ABP1 gene at chr7:150554592 (hg19) and the SNP in the RAB11FIP5 gene located at chr2: 73302656.
The language in the claims of detecting the presence or absence of a SNP implies that the method is one that detects whether there is a nucleotide at this position (i.e., any nucleotide) or if the nucleotide is absent / deleted at this position.
However, the specification teaches only an association between the presence of the C allele in the ABP1 gene at chr7:150554592, with respect to the reference genome hg19, and occurrence of ASD and the association between the presence of an A allele or T allele in the RAB11FIP5 at chr2:73302656, with respect to the reference genome hg19, and the occurrence of ASD.
Note that NCBI teaches that there may also be a T or A nucleotide at nucleotide position chr7:150554592 in the ABP1 gene:

    PNG
    media_image2.png
    237
    289
    media_image2.png
    Greyscale


However, the specification does not teach a T or A nucleotide at chr7:150554592 (hg19) is diagnostic of ASD.
It is acknowledged that Applicant elected the combination of the SNP in ABP1 at “chr7:150554592 (hg19)” and the SNP in the RAB11FIP5 gene at chr2:73302656(hg19).”  However, the claims more generally reference the SNP biomarkers in Tables 1, 3, 6 and 7. As discussed in paragraph 6 above, this language is vague and it is unclear as to what information in the Tables that is being relied upon to define the SNP. This designation / location of the SNPs in chromosome 7 and 2 is only understood in the context of a particular reference human genome. Since nucleotide positions in chromosomes are variable between builds / assemblies, it is unclear as to what constitutes nucleotide position 150554592 in chromosome 7 per se and nucleotide position 73302656 in chromosome 2 per se.  For instance, as shown in paragraph 6 above, chromosome 7 position 150554592 in GRCh37 /hg19 is position 150857504 in GrCh28 / hg20.  Accordingly, the claims should be amended to specifically refer to the elected SNP in the ABP1 gene at chr7:150554592 is with respect to the hg19 reference genome and the SNP in the RAB11FIP5 gene at chr2:73302656 is with respect to the hg19 reference genome.
B. Claims 2, 8 and 12-15 encompass methods of classifying a sample from a human subject as a particular ASD subtype, including a subtype that is classic autism, Asperger syndrome, pervasive developmental disorder not otherwise specified (PDD-NOS), or childhood disintegrative disorder (CDD; see claim 8).
However, the specification does not teach that SNP at chr7:150554592 (hg19) or the SNP at chr2:73302656 (hg19) are correlated with any particular subtype of ASD. The specification teaches that the SNP at chr7:150554592 (hg19) is a very rare SNP that was detected only in 2 ASD affected subjects and was maternally inherited. The C allele at chr7:150554592 (hg19) was not detected in any other subjects having ASD. The specification (Table 7) further teaches that the A allele of the SNP in the RAB11FIP5 gene at chr2:73302656 (hg19) was detected in 3 affected subjects in a high-risk ASD family. It is further disclosed that the T allele in the RAB11FIP5 gene at chr2:73302656 (hg19) was detected in one patient affected with ASD and was not detected in control subjects (e.g., p. 46 and Table 6).
It is highly unpredictable as to whether the G or C allele of the SNP at chr7:150554592 (hg19) and the G or A or T allele of the SNP at chr2:73302656 are diagnostic of a particular subtype of ASD. It would require extensive experimentation to try to ascertain if the SNPs are correlated with a particular subtype of the ASD, particularly given the very low frequency of the variant alleles in subjects having ASD. One can only try to ascertain whether the G/C SNP at chr7:150554592 (hg19) and the G/A SNP at chr2:73302656 (hg19) are correlated with a particular subtype of ASD by assaying tens of thousands of samples from ASD subjects having different subtypes including classic autism, Asperger’s syndrome, PDD-NOS and CDD and if the C allele at chr7:150554592 (hg19) and the A or T allele at chr2:73302656 (hg19) are detected in such subjects, trying to determine if it is present at a statistically significant frequency in one subtype of ASD as compared to other subtypes. Because the outcome of such experimentation cannot be predicted, such experimentation is considered to be undue.  
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.”  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement.”
In the instant case, although the level of skill in the art of molecular biology is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Priority
8. The present claims are entitled to the filing date of International Application PCT/US14/71984, filed 12/22/2014. It is noted that a claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Application 61/919,151, filed 12/20/2013 does not provide support for each of the limitations recited in the present claims. While the ‘151 application discloses the ABP1 SNP of a G>C at chr7:150554592 (with respect to hg19) and the RAB11FIP5 SNP of a G>A or T at chr2:73302656 (with respect to hg19) and an association between the presence of the C allele of the SNP at chr7:150554592 and an A allele of the SNP at chr2:73302656  and risk of ASD, the ‘151 application does not disclose methods which detect the presence or absence of either a G or C SNP at chr7:150554592 and the presence or absence of a G or A or T SNP at chr2:73302656 as diagnostic of ASD, as encompassed by the claims.  The ‘151 application does not specifically teach a method which diagnosis a subject as ASD-positive or negative by comparing the presence or absence of the SNP with the SNP in training sets. Regarding claims 2, 8 and 12, the ‘151 application does not teach methods of classifying a sample as being a particular ASD subtype, including the ASD subtypes recited in claim 8. The ‘151 application does not teach methods wherein the sample is a buccal sample (claim 6); or methods wherein any high throughput sequencing assay is performed to detect the SNP (claim 11). If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.
Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami et al (Molecular Autism. Online 27 Jan 2014. 5(5), pages 1-8 and 2 pages of supplemental Table S3).
	Matsunami teaches a method comprising detecting the presence of the SNP of a G or C at chr7:150554592 in the ABP1 gene and the presence of a G, A or T at chr2:73302656 in the RAB11FIP5 gene (nucleotide positions with respect to hg19) in a sample from a human patient by performing a PCR assay with primers specific for the SNP and a microarray hybridization, comparing the identity of the SNP with that in a control sample from subjects that do not have ASD (i.e., an ASD-negative training set sample; see, e.g., Tables 3 and 4, p, 4 and p. 12, col. 1 and Figure 1). Further, Matsunami teaches applying a statistical algorithm to determine a correlation between the SNP detected in a subject and that in a control set / training set (p. 3-4).
	Regarding the diagnosing step, Matsunami teaches that a C nucleotide (the variant nucleotide) at chr7:10554592 is a rare SNP that is present only 2 ASD affected individuals in a single branch of a family and was not found to be present in any other ASD subjects or in control subjects (p. 12, col. 1). 
	Regarding the A allele at chr2:73302656, Matsunami (p. 7, col. 2) teaches that “(t)his variant is present in the mother and segregates to all three male affected children in the family, and not to the unaffected female child. Regarding the T allele at chr2:73302656, it is stated that “The presence of the P652H variant in an additional individual with autism and not in any controls further supports the likelihood of variants in RAB11FIP5 contributing to autism risk” (p. 9, col. 1).
The Matsunami reference is silent as to a step of “diagnosing” a subject as having ASD.  However, Matsunami characterizes the C allele at chr7:150554592 in the ABP1 gene and the A and T alleles at chr2:73302656 in the RAB11FIP5 gene as ASD risk variants and that the purpose of the study therein was to identify variants that confer a genetic risk for subjects to develop ASD.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Matsunami on samples obtained from test subjects and to have detected the occurrence of the C allele at chr7:150554592 in the ABP1 gene or the A and T alleles at chr2:73302656 in the RAB11FIP5 gene and to have diagnosed the subject as having an increased risk of having or developing ASD based on the presence of these alleles. One would have been motivated to have done so in order to have provided a means for early detection of ASD so that therapeutic intervention could be initiated.
Regarding claims 5 and 11, Matsunami teaches confirming the presence of the SNP by performing Sanger sequencing and also teaches performing next generation DNA sequencing, which is a high throughput sequencing assay (Figure 1).
Regarding claim 7, Matsunami teaches applying a statistical algorithm to determine a correlation between the SNP detected in a subject and that in a control set / training set (p. 3-4). Matsunami does not teach identifying the subject for ASD therapy based on the result of the statistical algorithm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified those subjects who were determined to be at risk of ASD using the statistical algorithm as subjects who should be treated with an ASD therapy in order to have provided effective and early treatment to alleviate the symptoms of ASD.
10. Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami et al (Molecular Autism. Online 27 Jan 2013. 5(5), pages 1-8 and 2 pages of supplemental material (Table S3)) in view of Margulies et al (PGPUB 2011/0166029).
The teachings of Matsunami et al are presented above. 	
Matsunami teaches analyzing DNA samples for the presence of the ABP1 SNP and RAb11FIP5 SNP but does not teach the source of the DNA samples and particularly does not teach DNA samples that are buccal samples.
However, Margulies teaches methods of detecting SNPs/mutations/ variants in DNA samples to diagnose ASD (e.g., para [0010-0011]). Margulies teaches that the DNA sample may be a buccal sample (para [0075]).
In view of the teachings of Margulies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buccal sample in the method of Matsunami because this would have provided an effective source of DNA that could be obtained from a test subject rapidly and non-invasively.11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Matsunami et al (PLoS One. 14 Jan 2013. 8(1): e52239 and supplemental tables S1-S4) teaches the results of a study that screened for CNVs and SNVs correlated with ASD. Matsunami teaches regions of chromosome 7 identified in the study therein and which are disclosed in the literature which were correlated with ASD. For example, the region of chr7:152589804-152616097 is identified as being disclosed in the literature as a CNV potentially correlated with ASD (p. 34 of printout). Matsunami et al does not teach a correlation between the G/C SNP at chr7:150554592 and ASD or between the G/A SNP at chr2:73302656 in the RAB11FIP5 gene and ASD.
Hensel et al (“Identification of Rare Genetic Variants in High-Risk ASD Families and their Role in a Large ASD Case/Control Population.” International Society of Autism Research Annual Meeting. 02 May 2013) teaches assaying nucleic acid samples from human subjects having ASD to detect CNVs and SNVs correlated with ASD. It is stated that “Multiple rare SNV were observed in unrelated ASD cases and in no controls, suggesting that variants of this gene may be risk factors for ASD.” However, Hensel does not identify any particular SNVs / SNPs in the abstract. In particular, Hensel does not teach the G/C SNP at chr7:150554592 and ASD or a correlation between the C allele at this SNP and ASD. Nor does Hensel teach the G/A SNP at chr2:73302656 in the RAB11FIP5 gene or a correlation between the A allele at this SNP and ASD.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634